     Case 2:19-cv-07184-JFW-E Document 34 Filed 05/11/20 Page 1 of 1 Page ID #:222



                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES -- GENERAL

Case No.      CV 19-7184-JFW(Ex)                                               Date: May 11, 2020

Title:        Antonio Fernandez-v- Home Depot U.S.A., Inc., et al.


PRESENT:
             HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                               None Present
              Courtroom Deputy                             Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                  ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                               None

PROCEEDINGS (IN CHAMBERS):                ORDER TO SHOW CAUSE WHY SANCTIONS SHOULD
                                          NOT BE IMPOSED FOR FAILURE TO COMPLY WITH
                                          THE COURT’S ORDER

        In the Court’s Scheduling and Case Management Order (“CMO”), the Court set May 4, 2020
as the last day to conduct a Settlement Conference, and May 8, 2020 as the last day to file a Joint
Report Re: Results of Settlement Conference. The parties have violated the Court’s CMO by
failing to complete the Settlement Conference by the Court ordered deadline of May 4, 2020.

       Accordingly, the parties are ordered to show cause in writing by May 13, 2020 why the
Court should not impose sanctions in the amount of $2,500.00 against lead counsel for each of the
parties and dismiss this action for their violation of the Court’s CMO. No oral argument on this
matter will be heard unless otherwise ordered by the Court. See Fed. R. Civ. P. 78; Local Rule 7-
15. The Order to Show Cause will stand submitted upon the filing of the response to the Order to
Show Cause. Failure to respond to the Order to Show Cause will result in the imposition of
sanctions and the remand of this action.

         IT IS SO ORDERED.




S:\JFW\0 ECF READY FOLDER\Fernandez OSC.wpd
(Rev. 8/14/19)                                                                Initials of Deputy Clerk sr
